              Case 3:18-cv-04954-CRB Document 157 Filed 01/06/21 Page 1 of 4




 1   GIRARD SHARP LLP
     Daniel C. Girard (State Bar No. 114826)
 2   dgirard@girardsharp.com
     601 California Street, Suite 1400
 3
     San Francisco, California 94108
 4   Tel: 415-981-4800
     Fax: 415-981-4846
 5
     [Additional counsel appear on signature page]
 6
 7   Attorneys for Plaintiff Elizabeth A. Bally

 8
                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
10
11
     ELIZABETH A. BALLY, Individually and            )   Case No.: 3:18-cv-04954-CRB
12   On Behalf Of All Others Similarly Situated,     )
                                                         Assigned to the Hon. Charles R. Breyer
                                                     )
13                  Plaintiff,                       )
14                                                   )   PLAINTIFF’S UNOPPOSED
            vs.                                      )   ADMINISTRATIVE MOTION FOR
15                                                   )   LEAVE TO FILE AN OVERLENGTH
     STATE FARM LIFE INSURANCE                       )
16   COMPANY,                                            REPLY IN SUPPORT OF HER MOTION
                                                     )   FOR PARTIAL SUMMARY JUDGMENT
17                                                   )
                    Defendant.
                                                     )
18                                                   )   Civ. L.R. 7-11
                                                     )
19
                                                     )
20                                                   )   Trial Date: May 3, 2021
                                                     )
21
22
23
24
25
26
27
28

      PLAINTIFF’S UNOPPOSED ADMINISTRATIVE MOTION TO FILE AN OVERLENGTH REPLY
                       IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                               CASE NO. 3:18-CV-04954-CRB
                Case 3:18-cv-04954-CRB Document 157 Filed 01/06/21 Page 2 of 4




 1   TO THE COURT AND PARTIES AND THEIR COUNSEL OF RECORD:
 2             PLEASE TAKE NOTICE that Plaintiff Elizabeth Bally respectfully moves the Court under
 3   Civil Local Rule 7-11 for an order enlarging by 15 pages the permitted length of her Reply in support
 4   of her Motion for Partial Summary Judgment, Dkt. No. 142. As reflected in the stipulation submitted
 5   herewith, State Farm does not oppose this requested extension.
 6             On January 5, 2021, the Court granted State Farm’s administrative motion for a 15-page
 7   extension on its forthcoming Opposition to Plaintiff’s Motion for Partial Summary Judgment. Dkt. No.
 8   156. State Farm’s administrative motion noted Plaintiff’s request for “an equal page extension should
 9   the Court grant this motion” “as proposed by State Farm.” Admin. Mot. at 1, 2, Dkt. No. 155 (citing
10   Declaration of Todd A. Noteboom, ¶ 5, Dkt. No. 155-1). State Farm thus “has no objection to Plaintiff
11   receiving a similar page extension for her Reply if the Court deems it is appropriate.” Admin. Mot. at
12   4. State Farm’s proposed order, entered by the Court, did not refer to Plaintiff’s Reply. Dkt. Nos. 155-
13   2, 156.
14             Good cause for granting a corresponding extension for Plaintiff’s Reply exists. As State Farm
15   recognizes, Plaintiff’s summary judgment motion raises several issues of law in support of her request
16   for classwide relief as to liability and damages. Admin. Mot. at 2-3. Plaintiff, recognizing the Court’s
17   preference for brevity, will file as concise a Reply as possible. Given that State Farm will file an
18   opposition of up to 40 pages, however, Plaintiff may require additional pages to provide a complete
19   Reply. See, e.g., B2B CFO Partners, LLC v. Kaufman, 856 F. Supp. 2d 1084, 1087 (D. Ariz. 2012)
20   (stating that “it appears to the Court that the typical page limitation for a reply might not be
21   sufficient”). Therefore, Plaintiff respectfully requests that this Court enter the proposed order granting
22   her leave to file a Reply in Support of Partial Summary Judgment of up to 30 pages.
23
24   Dated: January 6, 2021                        Respectfully submitted,
25                                                 GIRARD SHARP LLP
26                                             By: /s/ Daniel C. Girard
                                                  Daniel C. Girard (State Bar No. 114826)
27
                                                  dgirard@girardsharp.com
28                                                601 California Street, Suite 1400
                                            1
      PLAINTIFF’S UNOPPOSED ADMINISTRATIVE MOTION TO FILE AN OVERLENGTH REPLY
                       IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                               CASE NO. 3:18-CV-04954-CRB
          Case 3:18-cv-04954-CRB Document 157 Filed 01/06/21 Page 3 of 4




                                      San Francisco, California 94108
 1
                                      Tel: 415-981-4800
 2                                    Fax: 415-981-4846

 3                                    Norman E. Siegel (admitted pro hac vice)
                                      siegel@stuevesiegel.com
 4
                                      Lindsay Todd Perkins (admitted pro hac vice)
 5                                    perkins@stuevesiegel.com
                                      Ethan M. Lange (admitted pro hac vice)
 6                                    lange@stuevesiegel.com
 7                                    STUEVE SIEGEL HANSON LLP
                                      460 Nichols Road, Suite 200
 8                                    Kansas City, Missouri 64112
                                      Tel: 816-714-7100
 9                                    Fax: 816-714-7101
10
                                      John J. Schirger (admitted pro hac vice)
11                                    jschirger@millerschirger.com
                                      Matthew W. Lytle (admitted pro hac vice)
12                                    mlytle@millerschirger.com
13                                    Joseph M. Feierabend (admitted pro hac vice)
                                      jfeierabend@millerschirger.com
14                                    MILLER SCHIRGER, LLC
                                      4520 Main Street, Suite 1570
15                                    Kansas City, Missouri 64111
16                                    Tel: 816-561-6500
                                      Fax: 816-561-6501
17
18                                    Attorneys for Plaintiff Elizabeth A. Bally
19
20
21
22
23
24
25
26
27
28
                                           2
     PLAINTIFF’S UNOPPOSED ADMINISTRATIVE MOTION TO FILE AN OVERLENGTH REPLY
                      IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                              CASE NO. 3:18-CV-04954-CRB
             Case 3:18-cv-04954-CRB Document 157 Filed 01/06/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on January 6, 2021, I electronically filed the foregoing with the Clerk of
 3   the Court using the CM/ECF system, which will send notice of such filing to all registered users.
 4
                                              /s/ Daniel C. Girard
 5                                              Daniel C. Girard

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
      PLAINTIFF’S UNOPPOSED ADMINISTRATIVE MOTION TO FILE AN OVERLENGTH REPLY
                       IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                               CASE NO. 3:18-CV-04954-CRB
